Citation Nr: 0512484	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  98-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
arteriosclerotic heart disease, status post coronary artery 
bypass graft.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from January 1973 
October 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a decision in March 1998 that granted service 
connection for arteriosclerotic heart disease, with a history 
of hypertension and coronary artery bypass graft in 1991.  A 
30 percent evaluation was assigned for the disorder, 
effective November 19, 1997.  

The Board remanded the case to the RO in March 2000 and 
November 2003 for further development of the evidence.  While 
the case was on remand, the RO issued a decision in October 
2004 that granted service connection for hypertension and 
assigned a 10 percent evaluation for that condition, separate 
from the rating assigned for arteriosclerotic heart disease.  
The case is again before the Board for continuation of 
appellate review.  

Unfortunately, the appeal must again be REMANDED to the RO, 
and this is being accomplished via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's March 2000 remand directed that the veteran 
undergo a cardiovascular examination to determine the extent 
of his service-connected arteriosclerotic heart disease.  It 
was specified that all specialized testing was to be 
completed, as deemed necessary by the examiner.  However, the 
Board specifically pointed out that such testing was to 
include exercise testing for the determination of MET scores, 
as required by 38 C.F.R. § 4.104.  

In its November 2003 remand, the Board again directed that 
the veteran be scheduled for a cardiovascular examination.  
The remand stated that all indicated tests and studies were 
to be accomplished.  To that end, the Board specified the 
following, as provided in the introductory notes to 38 C.F.R. 
§ 4.104:

Treadmill testing should be performed to identify the level 
of physical activity expressed in metabolic equivalents 
(METs).  Should a treadmill test not be feasible owing to a 
medical contraindication, it should be so stated, and the 
examiner should be requested to provide an estimation of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness or 
syncope.  

The report of VA's February 2004 cardiovascular examination 
shows that the examiner asked that the veteran be scheduled 
for several special studies, including a nuclear stress test 
and echocardiogram.  On a VA scheduling sheet, a check mark 
appears in a box to the left of the term, ECHOCARDIOGRAPHY, 
but not in a box to the left of the term, STRESS ECHO.  
Echocardiography was performed in March 2004, but there is no 
indication from the record that the veteran was afforded 
either a nuclear stress test or a stress echocardiogram.  

In an addendum to the February 2004 VA cardiovascular 
examination, the examiner reported METs 7 - 8.  However, the 
examiner did not state how the METs value was determined.  
That is, the examiner did not specify whether the veteran's 
METs score was based on laboratory testing, or if laboratory 
testing was infeasible because of medical reasons, whether 
the METs score was based on the examiner's estimation of the 
nature of disabling symptoms associated with certain levels 
of activity.  

As mentioned, the Board's March 2000 and November 2003 
remands specifically directed that VA examiners provide a 
METs score based on criteria specified in the introductory 
notes of 38 C.F.R. § 4.104.  And, where, as here, a remand 
order of the Board is not complied with, the Board errs if it 
fails to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The RO, then, must explicitly apply the 
regulatory criteria pertaining to METs scores in determining 
the propriety of the rating assigned arteriosclerotic heart 
disease.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Return the February 2004 VA 
cardiovascular examination report to the 
physician who prepared it.  Ask the 
physician to state specifically whether 
some form of stress testing was 
performed.  If the veteran's METs score 
was based on laboratory testing, the 
physician should so state.  If not, then 
the examiner should provide examples of 
activity limitations, if any, resulting 
from the veteran's service-connected 
arteriosclerotic heart disease, as well 
as describing the symptoms, if any, that 
accompany activity limitations.  

If the physician who examined the veteran 
in February 2004 is not available, then 
ask another physician to review the 
record and comment on the means by which 
the veteran's METs score was determined.  
If another examiner is unable to explain 
how the METs score was obtained, then 
that examiner should either schedule 
pertinent laboratory testing to determine 
METs-specifically, a stress test-or the 
examiner should record any functional 
limitations and accompanying symptoms to 
determine METs.  

The examiner's statement about the method 
by which the METs score was determined 
should be informed by a review of the 
introductory notes, mentioned above, that 
appear at the beginning of 38 C.F.R. 
§ 4.104.  

The addendum should be based on a review 
of the veteran's history and current 
complaints, as well as the results of the 
February 2004 clinical evaluation.  
The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  

2.  Review the report of the VA 
cardiovascular examination to ensure it 
provides the information requested.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




